Arrêté du ministre de l'industrie et de la
technologie du 22 novembre 2011, portant
extension de la période de validité du permis
de prospection d'hydrocarbures dit permis
« Kasserine ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004- 61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008,

Vu le décret-loi n° 2011-14 du 23 mars 2011,
portant organisation provisoire des pouvoirs publics,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 28 juillet 2009,
portant institution du permis de prospection
d'hydrocarbures dit permis « Kasserine » au profit de
la société « POROS » et de l'Entreprise Tunisienne
d'Activités Pétrolières,

Vu le protocole d'accord signé à Tunis le 12 mai
2009, entre l'Etat Tunisien d'une part, la société
«POROS » et l'Entreprise Tunisienne d'Activités
Pétrolières d'autre part,

Vu la demande déposée le 16 juin 2011, à la
direction générale de l'énergie, par laquelle la société
«POROS » et l'Entreprise Tunisienne d'Activités
Pétrolières, ont sollicité conformément à l'article 10
du code des hydrocarbures, l'extension d'une année de
la période de validité du permis de prospection
d'hydrocarbures dit permis « Kasserine »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 23 juin 2011,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée, l'extension d'une
année de la période de validité du permis de
prospection d'hydrocarbures dit permis « Kasserine ».

Suite à cette extension, la dite période arrivera à
échéance le 3 août 2012.

Art. 2 - Le permis, objet du présent arrêté demeure
régi par la loi n° 99-93 du 17 août 1999, telle que
modifiée et complétée par la loi n° 2002-23 du 14
février 2002, la loi n° 2004-61 du 27 juillet 2004 et la
loi n° 2008-15 du 18 février 2008, ainsi que par
l'ensemble des textes législatifs et réglementaires
susvisés.

Art. 3 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 22 novembre 2011.

Le ministre de l'industrie
et de la technologie
Abdelaziz Rassaâ
Vu
P/Le Premier ministre
Le ministre délégué auprès du
Premier ministre
Ridha Bel Hadj

Arrêté du ministre de l'industrie et de la
technologie du 22 novembre 2011, portant
extension de la période validité de la première
période du permis de recherche
d'hydrocarbures dit permis « Sfax Offshore ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, telle que complétée et
modifiée par la loi n° 2002-23 du 14 février 2002, la
loi n° 2004- 61 du 27 juillet 2004 et la loi n° 2008-15
du 18 février 2008,

Vu le décret-loi n° 2011-14 du 23 mars 2011,
portant organisation provisoire des pouvoirs publics,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2005-2879 du 18 octobre 2005,
portant approbation de la convention et ses annexes
signées à Tunis le 20 juillet 2005 par l'Etat Tunisien

d'une part, l'Entreprise Tunisienne d'Activités
Pétrolières et les sociétés «Atlas Petroleum
Exploration Worldwide Ltd» et  «Eurogas

International Inc » d'autre part,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

N°92 Journal Officiel de la République Tunisienne

2 décembre 2011 Page 2757
Vu l'arrêté du ministre de l'industrie et de l'énergie
du 28 novembre 2003, portant instituant d'un permis
de prospection d'hydrocarbures dit permis « Sfax
Offshore » au profit des sociétés « Gaïher Petroleum
Corporation » et « Eurogas International Inc » et de
l'Entreprise Tunisienne d'Activités Pétrolières,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 21 février
2005, portant extension de la superficie du permis de
prospection d'hydrocarbures dit permis « Sfax
Offshore »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 25 octobre
2005, portant institution d'un permis de recherche
d'hydrocarbures dit permis « Sfax Offshore » au profit
de l'Entreprise Tunisienne d'Activités Pétrolières en
tant que titulaire et des sociétés « Atlas Petroleum
Exploration Worldwide Ltd» et  «Eurogas
International Inc » en tant qu'entrepreneur,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 3 septembre
2008, portant institution d'une
d'exploitation d'hydrocarbures dite concession « Rash
El Besh »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 4 juillet 2009,
portant autorisation de cession partielle d'intérêts des
sociétés «Atlas Petroleum Exploration Worldwide
Ltd » et « Eurogas International Inc » dans le permis
de recherche « Sfax Offshore » au profit de la société
« Delta Hydrocarbons B.V » et extension de 2 ans de
la période initiale dudit permis,

concession

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 18 mars 2010,
portant autorisation de cession totale des intérêts de la
société « "Delta Hydrocarbons B.V" » dans le permis
«Sfax Offshore» au profit des sociétés «Atlas
Petroleum Exploration Worldwide Ltd » et « Eurogas
International Inc »,

Vu l'accord de transfert signé le 3 décembre 2003,
par lequel la société « Gaïher Petroleum Corporation »
a notifié la cession de la totalité de ses intérêts dans le
permis de prospection « Sfax Offshore » au profit de
sa filiale la société «Atlas Petroleum Exploration
Worldwide Ltd »,

Vu la demande déposée le 7 mai 2011, à la
direction générale de l'énergie, par laquelle les
sociétés «Atlas Petroleum Exploration Worldwide
Ltd » et « Eurogas International Inc » et l'Entreprise
Tunisienne d'Activités Pétrolières ont sollicité,

conformément à l'article 30 du code des
hydrocarbures l'extension d'une année de la validité de
la période initiale du permis « Sfax Offshore »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 23 juin 2011,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée, l'extension d'une
année de la période de validité de la première période
du permis de recherche d'hydrocarbures dit permis
« Sfax Offshore ».

Suite à cette extension, la dite période arrivera à
échéance le 8 décembre 2012.

Art. 2 - Le permis, objet du présent arrêté demeure
régi par la loi n° 99-93 du 17 août 1999, telle que
modifiée et complétée par la loi n° 2002-23 du 14
février 2002, la loi n° 2004-61 du 27 juillet 2004 et la
loi n° 2008-15 du 18 février 2008, ainsi que par
l'ensemble des textes législatifs et réglementaires
susvisés.

Art. 3 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 22 novembre 2011.

Le ministre de l'industrie
et de la technologie
Abdelaziz Rassaâ
Vu
P/Le Premier ministre
Le ministre délégué auprès du
Premier ministre
Ridha Bel Hadj

Arrêté du ministre de l'industrie et de la
technologie du 22 novembre 2011, portant
extension de la période de validité du permis
de prospection d'hydrocarbures dit permis
« Telemzane ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004- 61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008,

Vu le décret-loi n° 2011-14 du 23 mars 2011,
portant organisation provisoire des pouvoirs publics,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Page 2758

Journal Officiel de la République Tunisienne

2 décembre 2011 N°92
